Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed July 1, 2021, with respect to claims 1-3, 5 and 7-21 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 20, and the 35 U.S.C. 102(a)(1) and 103 rejections of 1-3, 5, 7 and 9-20 have been withdrawn. 


Allowable Subject Matter
Claims 1-3, 5 and 7-21 are allowed, and are renumbered claims 1-3, 17, 4-7, 18, 8, 19 and 9-16, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 19, 20 and 21, the most relevant prior art of record, Ezra et al. (US 2014/0323162 A1) in view of Hayashi et al. (US 2014/0329543 A1), fails to specifically show, disclose, or suggest determine, as a plurality of measurement times, a plurality of times at which the speed or acceleration of the terminal satisfies a specific speed condition; calculate a position of the terminal at each of the plurality of measurement times based on the inertial sensor data, wherein the inertial sensor data includes speed or acceleration of the terminal.
an information processing method; a program causing a computer to function as an information processing device} comprising: a central processing unit (CPU) configured to: acquire inertial sensor data detected by an inertial sensor and distance measuring sensor data detected by a distance measuring sensor, wherein the inertial sensor data includes acceleration of the terminal (determine a relative location between at least two of the two or more mobile devices according to position data; use the position data obtained from a magnetometer, accelerometer, gyroscope or the like; the position data of a mobile device of the two or more mobile device comprises a physical orientation value and a magnetic azimuth value of the mobile device; in cases where the location of the mobile device 100 is dynamic, the relative location is the location of the mobile device 100 relative to other mobile devices with respect to the movement and distance of the mobile device 100 from the other mobile devices [paragraphs 16, 29, 31, 39, 49, 52]); calculate a position of the terminal at each of the plurality of measurement times based on the inertial sensor data; calculate a distance between the terminal and a searching target at each of the plurality of measurement times based on the distance measuring sensor data; and estimate, based on the position of the terminal at each of the plurality of measurement times and the distance at each of the plurality of measurement times, a relative position of the searching target with respect to the position of the terminal (When the second mobile device moves the second mobile device transmits a message received by the mobile device 100 informing of the movement and of the movement direction; the mobile device 100 broadcasting a second signal to the second mobile device; determining a new distance; mobile device 100 receives from the second mobile 
Hayashi et al. show and disclose control an output to prompt a gesture that corresponds to the movement of the terminal (When the application for estimating the location of the tag 200.sub.n is activated, a message is output, which prompts to move the radio communication device 100 [paragraph 66]); acquire, based on the gesture, inertial sensor data (The user turns around the user himself/herself, while placing the radio communication device 100 on a palm; The process of estimating the location of the radio communication device 100 may be started after the radio communication device 100 is turned around the user himself/herself, or the process of estimating the location of the radio communication device 100 may be executed in real time during turning around. In one example of the radio communication device [paragraphs 68, 69]), wherein the inertial sensor data includes speed of the terminal (the information indicating the angular speed which is detected by the gyro sensor 114; location estimation unit 304 calculates the angle and the rotational speed [paragraphs 70, 71]).
Ezra et al., as modified by Hayashi et al., however, lack the claimed features of determining, as a plurality of measurement times, a plurality of times at which the speed or acceleration of the terminal satisfies a specific speed condition, calculating a position of the terminal at each of the plurality of measurement times based on the inertial sensor data, therefore these limitations, in conjunction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAIME M HOLLIDAY/Examiner, Art Unit 2641